 


109 HRES 983 EH: Honoring the life and accomplishments of the late Robert E. O’Connor, Jr.
U.S. House of Representatives
2006-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 983 
In the House of Representatives, U. S.,

September 12, 2006
 
RESOLUTION 
Honoring the life and accomplishments of the late Robert E. O’Connor, Jr. 
 
 
Whereas Robert E. O’Connor, Jr., was a life-long resident of the City of Pittsburgh; 
Whereas Mr. O’Connor was a dedicated husband and father, who was married to Judy Levine for more than 40 years and who raised three children; 
Whereas Mr. O’Connor was a successful entrepreneur and businessman for more than two decades; 
Whereas Mr. O’Connor was actively involved in his church and community service, serving on the Board of Directors of Carnegie-Mellon University, Gateway Rehabilitation Institute, the Sudden Infant Death Syndrome Alliance, The Caring Foundation, and Soldiers and Sailors Memorial Hall; 
Whereas Mr. O’Connor loved the City and his community so much that he left the private sector in 1992 to serve on the Pittsburgh City Council, where he served his community effectively until 2003; 
Whereas Mr. O’Connor served two terms as Pittsburgh City Council President; 
Whereas Mr. O’Connor served the City of Pittsburgh and all of southwestern Pennsylvania in a high-ranking position in the government of the Commonwealth of Pennsylvania for a year; 
Whereas Mr. O’Connor was elected the 58th Mayor of Pittsburgh in 2005; 
Whereas Mr. O’Connor, as the Mayor of Pittsburgh, inspired the citizens of the City of Pittsburgh with his bold, clear vision for a revitalized, vibrant community; 
Whereas Mr. O’Connor, after being sworn in as Mayor in January of 2006, began moving forward energetically with plans to make that vision a reality; 
Whereas Mr. O’Connor, only seven months into his first term in office, was diagnosed with a primary central nervous system lymphoma; 
Whereas Mr. O’Connor, after a valiant struggle to fight this aggressive form of cancer, passed away on September 1, 2006; 
Whereas Mr. O’Connor was widely respected and loved for his warmth, friendliness, intelligence, integrity, and his dedication to the City of Pittsburgh; 
Whereas Mr. O’Connor is remembered for his common sense, his many accomplishments, his long record of public service, and his dedication to the City of Pittsburgh; 
Whereas the citizens of the City of Pittsburgh have suffered a grievous loss in the untimely early death of this popular and talented leader; and 
Whereas the example set by Mr. O’Connor in both his public and private life was exemplary: Now, therefore, be it 
 
That the House of Representatives— 
(1)has learned with profound sorrow of the death of Bob O’Connor; 
(2)recognizes Bob O’Connor as a role model of entrepreneurship, civic engagement, and public service in southwestern Pennsylvania and throughout the entire Nation; 
(3)expresses its deep gratitude to Bob O’Connor for working tirelessly on behalf of the citizens of Pittsburgh, Pennsylvania; 
(4)extends condolences to his wife, Judy, his children, Heidy, Terrence, and Corey, his extended family, and his many friends; and 
(5)extends condolences to the residents of the City of Pittsburgh. 
 
Karen L. HaasClerk.
